Certain language in the opinion on the question of venue is withdrawn. However, the evidence in the case "strongly and decidedly tended to show that the offense was committed in the county where the trial was had, and there was no evidence warranting even a bare conjecture that it was committed elsewhere." Therefore, as held in Womble v. State, and Hays
v. State, cited in our opinion, the venue was sufficiently proved. The cases cited by the movant are distinguished by their particular facts from this case.
MacIntyre and Gardner, JJ., concur.